DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention II, claims 7-17, in the reply filed on Oct. 12, 2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0219901 A1; Aug. 4, 2016).
Regarding claim 7, Rowe teaches a method of make a chewable taffy-like product comprising blending water with an edible hydrocolloid that can be methylcellulose and/or xanthan gum to create a gelling solution ([0045], [0063], Fig. 5). 
Rowe additionally teaches that the gelling solution can be vacuum packed and cooled, corresponding to applicant’s refrigerating, ([0007], [0010], [0025], [0039]). 
With respect to refrigerating until the edible hydrocolloid is fully bloomed, Rowe teaches that the gelling solution is cooled to a temperature that it can be further processed ([0039]). It would have been obvious to one of ordinary skill in the art to 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Rowe further teaches preparing an isomalt melt ([0065]-[0067]) and a liquid glucose mixture, wherein the gelling solution, liquid glucose and isomal melt are mixed together to form a gellification taffy like composition (See Figures, [0007], [0010], [0025]-[0032], [0042]-[0047]). 
Rowe additionally teaches ascorbic acid and a citric acid can be added to the taffy ([0083]). 
With respect to the exact order of processing steps, Rowe fails to specifically teach preparing an isomalt melt before and/or separate from mixing the gelling solution and liquid glucose as Rowe teaches adding the isomalt to the mixing step, however, changes in sequence of adding ingredients is obvious absent a showing of new or unexpected results. 
 As stated in MPEP 214404 IV: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, a change in order of processing steps in the method of Rowe is merely an obvious variant over the prior art. 
Regarding claim 8, as stated above, Rowe teaches a gelling solution comprising water, methylcellulose and xanthan gum. 
Rowe, however, is silent with respect to the exact amounts of each ingredient in the gelling solution. However, it would have been obvious to one of ordinary skill in the art to vary the amount of each ingredient depending on the desired gelling properties. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the claimed amounts of ingredients are merely obvious variants over the prior art. 
Regarding claim 9, as stated above, Rowe teaches an isomalt melt comprising isomalt. 
Rowe, however, is silent with respect to the exact amount of isomalt in the isomalt melt. However, it would have been obvious to one of ordinary skill in the art to vary the amount of isomalt depending on the desired gelling properties when added to the gelling solution. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the claimed amounts of ingredients are merely obvious variants over the prior art. 
Regarding claim 10, as stated above, Rowe teaches forming a gellification solution by combining the gelling solution with a liquid glucose solution. 
Rowe, however, is silent with respect to the exact amounts of each solution. However, it would have been obvious to one of ordinary skill in the art to vary the amount of each depending on the desired gelling properties. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Therefore, absent a showing of criticality, the claimed amounts of ingredients are merely obvious variants over the prior art. 
Regarding claim 11, Rowe further teaches that the gellification solution is mixed until homogenous ([0008], [0027], [0046]). 
Regarding claim 12, as stated above with respect to claim 7, Rowe teaches mixing of the gellification solution into the isomalt melt, but fails to specifically teach sequentially mixing portions of the gellification solution into the isomalt melt.
However, changes in sequence of adding ingredients is obvious absent a showing of new or unexpected results. 
 As stated in MPEP 214404 IV: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 13, Rowe teaches adding ascorbic acid and citric acid ([0083]) and further teaches mixing with the other ingredients over low heat (See Examples, ([0007], [0010], [0025], [0039]).
With respect to the claimed amount of citric and/or ascorbic acid, it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired antioxidant properties of the composition. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the claimed amount is merely an obvious variant over the prior art. 
Regarding claim 14, Rowe further teaches combining a flavoring with the ingredients in the taffy that are further mixed under low heat ([0007]). 
With respect to the claimed amount of flavoring, it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired amount of flavor for the composition. This is merely routine experimentation that is well understood, routine and conventional in the art. 

Therefore, absent a showing of criticality, the claimed amount is merely an obvious variant over the prior art. 


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0219901 A1; Aug. 4, 2016) as applied to claim 7 above, and further in view of Business Insider (Edible Balloon, May 8, 2016, Retrieved from Internet URL: https://www.businessinsider.com/edible-balloon-alinea-restaurant-chicago-three-michelin-stars-2016-5).
Regarding claims 15-16, Rowe teaches an edible taffy as described above with respect to claim 7, but fails to specifically teach injecting a pressurized gas into the edible taffy and inflating the edible taffy to a spheroidal body, wherein the pressurized gas is helium. 
Business Insider teaches an edible balloon made from taffy that is filled with helium. Business Insider teaches that the taffy is inflated with helium to look like a balloon, or a spheroidal body. 
It would have been obvious to one of ordinary skill in the art to inject a pressurized gas into the edible taffy of Rowe and inflate the edible taffy to a spheroidal body, wherein the pressurized gas is helium, as taught by Business Insider, depending on the desired end use of the product. Providing an edible balloon taffy is well known in the art and would have been obvious to do so if such dessert was desired.  
Regarding claim 17, Business Insider teaches that the edible balloon taffy is presented as a desert and therefore it is sealed to contain the pressurized gas. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791